(Por la corte, a propuesta del
Juez Asociado Señor Texidor.)
Por los fundamentos de la opinión de este tribunal en el caso No. 4928, Joaquín Márquez et al. v. Junta Insular de Elecciones, decidido en esta fecha (ante pág. 1) se revoca la sentencia dictada en el presente caso por la corte de dis-trito de San Juan en febrero 11, 1929, anulándose el auto de certiorari y declarándose válido el escrutinio general hecho por la Junta Insular de Elecciones en cuanto a las celebradas en el precinto electoral de Huruacao el día 6 de noviembre de 1928.
El Juez Asociado Sr. Aldrey, disintió.